Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 11/03/21.
Claims 1-20 are pending in the application.



Response to Arguments
Applicant’s arguments have been fully considered and are persuasive with respect to the instant amendment; however, a new ground of rejection is entered as teaching the combination of limitations, infra analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1,2-7, 10-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (PG/PUB 20080284172) in view over Gupta (PG/PUB 20140008912) in view over Adest et al. (PG/PUB 20140321175) in view over Andresen (PG/PUB 20090021013)
1.   Nielsen teaches a method for performing black start operations, comprising: 
operating a wind turbine in a wind park in a first mode(e.g. island mode) to provide power to an alternating-current (AC) grid using a control system (0030, Figure 1: AC island grid connected by a HDVC link), 
switching operation of the wind turbine from the first mode to a second mode based on an indication to perform a black start of a main grid (0031, 0037, 0044: see second mode as restoring power for a main grid based on a cold or black startup sequence for the wind turbine group after an islanding mode), wherein switching from the first mode to the second mode comprises (i) see supplying power to main grid via wind turbine group after completion of the cold or black start.) 
Not expressly taught are:
    wherein the control system comprises a reactive power control leg and an active power control leg , and wherein a controller with an integral action is deactivated or disconnected from the active power control leg during the first mode;
wherein switching from the first mode to the second mode comprises (i) activating the controller which supplies power to the active power control leg or (ii) connecting the controller to the active power control leg such that the controller is connected between the reactive power control leg and the active power control to thereby increase output power of the wind turbine
 Andresen teaches:
wherein the control system comprises a reactive power control leg (Qref) and an active power control leg (Pref) (Figure 3-301, 401) and activating a controller with an 
   Andresen teaches separate control legs but is silent as to a single PI controller coupled between the active and reactive control legs.  Gupta teaches the aforementioned limitations:
Gupta teaches:


activating a controller with an integral action (Figure 11-1106: PI controller) to thereby increase output power of the wind turbine , the controller being coupled between the reactive power control leg and the active power control leg to thereby increase output power of the wind turbinFigure 11, 0055, see 1106 (PI controller) disposed between respective legs, i.e., 1102 (Iq) and 1104 (Id) )
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Gupta, namely employing a PI controller to control both active and reactive power output from a wind turbine, to the teachings of Nielsen, namely controlling the power output of a group of wind turbines for black starting a power grid, to the teachings of Andresen, namely controlling the active and reactive power output, would achieve an expected and predictable result of regulating active and reactive power for offsetting a main power grid power imbalance by employing proportional and integral components for achieving target power levels. Gupta provides a benefit of providing an overvoltage ride through for a wind farm and would provide an optimal power balance for the wind turbine group of Nielsen when providing power to a main grid (Gupta, 0001-0003).  The application of reactive and active power legs, as per Andresen, to a PI controller, would provide an integrated means for regulating power output given a set-point and actual active/reactive power.  Whether a single or separate PI controller is applied, an expected and predictable result is realized using a single PI/PID controller for increasing active and reactive power.

          wherein a controller with an integral action is deactivated or disconnected from the active power control leg during the first mode; however, Adest teaches:
         wherein a controller with an integral action is deactivated or disconnected from the active power control leg during the first mode (Adest, see deactivating a controller while operating in a first mode (0057: “Alternatively, instead of a “keep-alive” signal, a stop signal 514 which is first generated by monitoring and detection mechanism 401 when an islanding condition is detected, is transmitted to receiver 507. The stop signal is transmitted over line communications by superimposing a varying (e.g. 10 Khz to 100 Mhz) signal over the power lines of serial string 523. Receiver 507 receives the stop signal and relays the stop signal to controller 306 using, e.g., a single disable bit. Controller 306 on receiving a disable signal, stops converting power to the output of converter 505. Typically, when converters 505 are disabled they go into a bypass mode which allows current from other converters 505 to pass through. Hence, the stop signal may be continued until all power stops being supplied on string 523 by all of converters 505.). 
  The combination of Nielsen and Gupta teaches controlling wind turbine operation during a first or islanding mode of operation (supra claim 1)
    One of ordinary skill in the art before the effective filing date of the invention applying the teachings of Adest, namely deactivating the controller while operating in the first mode), to the teachings of Neilsen in combination with Gupta, namely employing a PI controller to adjust the active and reactive power while operating in an islanding mode, would achieve an expected and 

2.    The cited combination of prior art teaches the method of claim 1, further comprising energizing a cable array (Figure 1-7) connecting the wind turbine to one or more other wind turbines in a wind park and a transformer of the wind turbine while operating in the first mode (Nielsen, Figure 1: see closure of CB4 through CBx connected to transformer 3, 0034), 
     Adest et al. teaches deactivating a controller while operating in a first mode (0057: “Alternatively, instead of a “keep-alive” signal, a stop signal 514 which is first generated by monitoring and detection mechanism 401 when an islanding condition is detected, is transmitted to receiver 507. The stop signal is transmitted over line communications by superimposing a varying (e.g. 10 Khz to 100 Mhz) signal over the power lines of serial string 523. Receiver 507 receives the stop signal and relays the stop signal to controller 306 using, e.g., a single disable bit. Controller 306 on receiving a disable signal, stops converting power to the output of converter 505. Typically, when converters 505 are disabled they go into a bypass mode which allows current from other converters 505 to pass through. Hence, the stop signal may be continued until all power stops being supplied on string 523 by all of converters 505.). 
  The combination of Nielsen and Gupta teaches controlling wind turbine operation during a first or islanding mode of operation (supra claim 1)
    One of ordinary skill in the art before the effective filing date of the invention applying the teachings of Adest, namely deactivating the controller while operating in the first mode), to the teachings of Neilsen in combination with Gupta, namely employing a PI controller to adjust the active and reactive power while operating in an islanding mode, would achieve an expected and predictable result of not impacting the voltage values of the islanded grid through the de-activation of the PI controller..  The de-activation of the PI controller upon detecting an islanding event prevents otherwise active and reactive power injections from being injected into an unavailable grid and prevents the re-circulation of active and reactive power from impacting equipment operation (e.g. received voltage levels) until the system is re-stabilized. One of ordinary skill in the art would recognize that the application of Adest et al., namely providing a protection method during islanding, when applied to Nielsen, namely responding to an islanding event, would provide an improved invention by implementing protective measures (Adest, 0003-0006: see complying with safety regulations during an islanding event)
     


receiving one or more values indicating a block load power to be used for the black start operations, wherein the wind turbine is energized in accordance with the one or more values before the cable array and the transformer are energized (Nielsen, 0022, 0030, 0034, 0036-38, 0040, 0043: see determination of power available, i.e., block load power, available for performing a black start, see also UPS/battery power, see also connection sequence via circuit breakers.)

4.    The cited combination of prior art teaches the method of claim 1, further comprising energizing an export cable used to connect the wind park to the main grid before providing power to the main grid (Nielsen, Figure 1, 0030, 0038, 0041-0043: see export cable as an energized line connection before closing CB2 and CB1 connecting operational wind turbines to external grid)
 5.    The cited combination of prior art teaches the method of claim 4, wherein the energizing is performed by gradually increasing a voltage of a power signal output by the wind turbine (Nielsen, 0017, 0036, 0042-44: see incrementally starting up multiple turbines for a combined power output, see also PID control, see also PI controller as providing proportional and integral control action for increasing a voltage, supra claim 1)

6.    The cited combination of prior art teaches the method of claim 1, further comprising:
Nielsen, 0043-44, see also 0014: see at least circuit breaker states as indicators for coupling an external grid to the main grid, i.e., not islanded, see also HVDC status, 0030, 0047: HVDC link 21 is connected) wherein the power is provided to the main grid in response to the second indication (supra claim 1 combination as teaching the application of a second mode for providing power to the main grid responsive to receiving the other indication that wind turbine power is required for stabilizing the main power grid, supra claim 1)
7.    The cited combination of prior art teaches the method of claim 1, further comprising:
detecting a blackout scenario of the main grid, wherein the wind turbine is operated in the first mode in response to the detection of the blackout scenario (Nielsen, 0037, see HVDC link failure and associated islanding, i.e., disconnected main grid) 

10.    The cited combination of prior art teaches the method of claim 1, wherein the power is provided to an interconnecting node between synchronous zones (Nielsen, Figure 1 -8, 0036: see first zone corresponding to AC 2 and 20 and second zone corresponding to turbine group 4)
11.    The cited combination of prior art teaches the Currently Amended) The method of claim 1, wherein the power is provided to the main grid from both the wind turbine and an UPS if an amount of power generated by the wind turbine is insufficient to black start the main grid (Nielsen, 0025: see power necessary for wind turbine startup and used for black or cold starting main grid)


a reactive power control leg, an active power control leg (supra claim 1)
a controller with an integral action, wherein the control system is configured to:
operate the wind turbine in a first mode to provide power to a local AC grid, wherein the controller is deactivated or disconnected from the active power control leg during the first mode (supra claim 1)
switch operation of the wind turbine from the first mode to a second mode based on an indication to perform a black start of a main grid and by activating the controller which supplies power to the active power control leg or connecting the controller to the active power control leg such that the controller is connected between the reactive power control leg and the active power control leg to thereby increase output power of the wind turbine (supra claim 1)
provide power to the main grid while operating in the second mode (supra claim 1)
Claim 15 is rejected under the same combination of prior art and rationale set forth in claim 1.
16.    The cited combination of prior art teaches the wind turbine of claim 15, wherein the control system is configured to: 
receive a second indication that the AC grid is coupled to the main grid by closure of a breaker, wherein the power is provided to the main grid in response to the second indication Nielsen, 0043-44, see also 0014: see at least circuit breaker states as indicators for coupling an external grid to the main grid, i.e., not islanded, see also HVDC status, 0030, 0047: HVDC link 21 is connected) wherein the power is provided to the main grid in response to the other indication (supra claim 1 combination as teaching the application of a second mode of providing power to the main grid responsive to receiving the other indication that wind turbine power is required for stabilizing the main power grid, supra claim 15)

17.     The cited combination of prior art teaches the wind turbine of claim 15, wherein the control system is configured to: 
detect a blackout scenario of the main grid, wherein the wind turbine is operated in the first mode in response to the detection of the blackout scenario (Nielsen, 0037, see HVDC link failure)


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (PG/PUB 20080284172) in view over Gupta (PG/PUB 20140008912) in view over Adest et al. (PG/PUB 20140321175) in view over Andresen (PG/PUB 20090021013) and in further view over Ren et al. (PG/PUB 20110157923)
8.    The cited combination of prior art teaches the method of claim 7, wherein operating in the first mode comprises:



    Nielsen teaches receiving power from an uninterruptable power source (UPS), for starting a rotor of the wind turbine (0025, 0038, 0051, claim 43)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Nielsen, namely using a UPS for starting a rotor of a wind turbine during islanding, to the teachings of Nielsen, in combination with Gupta, operating in an islanding mode, would achieve an expected and predictable result of using battery/UPD power to assist a disconnected turbine in its startup.
Ren teaches a pertinent function increasing a voltage of a power signal output by the In operation, the controller 220 can receive the feed back signal FB1 and the feedback signal FB2, and generate a pulse signal, e.g., a pulse width modulation signal PWM1 based on the feedback signal FB1 and the feedback signal FB2 to control the switch 218. By controlling the switch 218 in series with the primary winding 204, the transformer 202 can operate in multiple Switching cycles. In one embodiment, a Switching cycle includes a charging period Toy, a discharging period T.s, and an adjusting periodT, as shown in the example of FIG. 4. During the charging period Ty, the transformer 202 is powered by the input Voltage V and the current I, flowing through the primary winding 204 increases. During the discharging period Tis, the trans former 202 discharges to power the load 212 and the current Is flowing through the secondary winding 206 decreases.”)
The combination of Nielsen and Gupta teaches a transformer of a wind turbine (Gupta, Figure 1-218)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Ren, namely increasing a voltage output to charge a transformer, to the teachings of Neilsen in combination with Gupta, namely providing a wind turbine transformer, would achieve an expected and predictable result via first charging the transformer following a power loss due to an islanding event. Since charging a transformer allows a transformer to energize its core by drawing inrush current as a means for achieving transformer voltage adjustment, an expected and predictable result is realized via applying a gradual voltage increase as a condition of operating a transformer. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (PG/PUB 20080284172) in view over Gupta (PG/PUB 20140008912) in view over Adest et al. (PG/PUB 20140321175) in view over Andresen (PG/PUB 20090021013) and in further view over Brogan (PG/PUB 2017/0009745) 

Brogan teaches power is provided via a main grid to a neighboring offshore wind park (0082: “As can be seen from FIG. 1, the AC system 160 further comprises a switch 163. When the switch 163 is closed, the offshore AC system 160 is connected to an AC auxiliary power transmission system 164. As can be seen from FIG. 1, the AC auxiliary power transmission system 164 comprises an AC auxiliary power transmission line or umbilical AC cable 165, by means of which an AC power connection between the power grid 195 and the AC system 160 respectively the wind park 110 can be established, if necessary. As has already been mentioned above, a power transfer via the umbilical AC cable 165 may be required for a start-up phase of at least some wind turbines 120 of the wind park 110 when the power generation of the other wind turbines 120 is not sufficient in order to allow for a reliable start-up procedure, see also 0006-0007)
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Brogan, namely connecting a main grid to a neighboring offshore wind park, to the teachings of Nielsen, in combination with Gupta, namely providing a main power gird supplied in part by wind turbines via an HDVC link, wherein the HDVC link fails, would achieve an expected and predictable result via combining said elements using known methods.  The application of an auxiliary power connection from a main grid to an offshore wind park experiencing an HDVC link failure would facilitate continued operation of the wind park as well as provide a power source for startup.  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (PG/PUB 20080284172) in view over Gupta (PG/PUB 20140008912) in view over Adest et al. (PG/PUB 20140321175) in view over Andresen (PG/PUB 20090021013) and in view over Brogan (PG/PUB 2015/0263569)
12.    The cited combination of prior art teaches the method of claim 1, wherein providing power to the main grid comprises 
Brogan teaches:
providing power to a hybrid power plant for grid forming wherein the hybrid power plant is located offshore  (0004: see providing power to an offshore hybrid power plant from an onshore power source, and see the onshore power source as the provided power, as per claim 1)
 One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Brogan, namely providing power to a hybrid power plant for grid forming wherein the hybrid power plant is located offshore, to the teachings of Nielsen, in combination with Gupta, namely using a main grid to supply power, would achieve an expected and predictable result of supplying power from a main grid to the offshore hybrid power plant to facilitate startup. 
     Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (PG/PUB 20080284172) in view over Gupta (PG/PUB 20140008912) in view over Adest et al. (PG/PUB 
13.    The cited combination of prior art teaches the method of claim 1, further comprising:
determining a frequency and a
Paquin teaches synchronizing with a main grid using frequency and phase  (0016-17) 
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Paquin, namely synchronizing a frequency and phase to a grid, to the teachings of Nielsen, in combination with Gupta, namely using a main grid to supply power, would achieve an expected and predictable result of connecting the power supply to the grid by matching phase and frequency to prevent power imbalance. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (PG/PUB 20080284172) in view over Gupta (PG/PUB 20140008912) in view over Adest et al. (PG/PUB 20140321175) in view over Andresen (PG/PUB 20090021013) in view over Tripathi (PG/PUB 20130154262)
14.    The cited combination of prior art teaches the method of claim 1, wherein the wind turbine is one of a plurality of wind turbines in a wind park, the method further comprising energizing two or more of the wind turbines
 Candidates in the pre-designated list may be prioritized according to distance from the auxiliary WTG 130 and/or according to some other criteria, such as position in the wind farm 100 relative to other WTGs.).  Nielsen teaches at least two wind turbines that are furthest apart and associated with startup operations (Figure 1, ABSTRACT, supra claim 1)
   One of ordinary skill in the art before the effective filing date of the invention, as a matter of design choice in light of the finite and quantifiable distances between first and second wind turbines, applying the teachings of Tripathi, namely prioritizing startup as a function of distance, to the teachings of Nielsen, namely providing first and second distances being furthest apart between two wind turbines, would achieve an expected and predictable result of energizing first and second turbines that are furthest apart based on a prioritized sequence, as per Tripathi. Both Tripathi and Nielsen are in the same field of endeavor of power distribution and Tripatji is reasonably pertinent to the startup procedure of Nielsen (Tripathi, 0001-0004: see startup procedures).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (PG/PUB 20080284172) in view over Gupta (PG/PUB 20140008912) in view over Adest et al. (PG/PUB 20140321175) in view over Andresen (PG/PUB 20090021013) and in further view over RIDDER (PG/PUB 2016/0105023)

a processor (0018-19, see plant controller)

operation, the operation comprising:
operating a wind turbine in a wind park in a first mode to provide power to an AC grid using a control system, wherein the control system comprises a reactive power control leg and an active power control leg; supra claim 1
switching operation of the wind turbine from the first mode to a second mode based on an indication to perform a black start of a main grid, wherein switching from the first mode to the second mode
providing power to the main grid while operating in the second mode, supra claim 1

RIDDER teaches a memory comprising a program used for controlling a power supply network (0006)



        One of ordinary skill in the art before the effective filing date of the invention applying the teachings of RIDDER, namely storing an executable program within an memory, to the teachings of Nielsen in combination with Gupta, namely providing a plant controller for executing the startup sequences for black or cold starting a power grid and activating a PI controller comprising active and reactive legs, would achieve an expected and predictable result via adapting the central controller to comprise a memory for storing a program to realize the functionality of the controller for activating the PI controller comprising active and reactive power control legs.  A memory is a well-known component of a processor for storing programs adapted for achieving a desired functionality and would have commended itself for use in the combination of Nielsen and Gupta by linking the processor to the program.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (PG/PUB 20080284172) in view over Gupta (PG/PUB 20140008912) in view over Adest et al. (PG/PUB 20140321175) in view over Andresen (PG/PUB 20090021013) in further view over RIDDER (PG/PUB 2016/0105023) 
19.    The cited combination of prior art teaches the system of claim 18, wherein the operation further comprising energizing a cable array (Figure 1-7) connecting the wind turbine to one or (Nielsen, Figure 1: see closure of CB4 through CBx connected to transformer 3, 0034), 
     Adest et al. teaches deactivating a controller while operating in a first mode (0057: “Alternatively, instead of a “keep-alive” signal, a stop signal 514 which is first generated by monitoring and detection mechanism 401 when an islanding condition is detected, is transmitted to receiver 507. The stop signal is transmitted over line communications by superimposing a varying (e.g. 10 Khz to 100 Mhz) signal over the power lines of serial string 523. Receiver 507 receives the stop signal and relays the stop signal to controller 306 using, e.g., a single disable bit. Controller 306 on receiving a disable signal, stops converting power to the output of converter 505. Typically, when converters 505 are disabled they go into a bypass mode which allows current from other converters 505 to pass through. Hence, the stop signal may be continued until all power stops being supplied on string 523 by all of converters 505.)
  The combination of Nielsen and Gupta teaches controlling wind turbine operation during a first or islanding mode of operation (supra claim 1)
    One of ordinary skill in the art before the effective filing date of the invention applying the teachings of Adest, namely deactivating the controller while operating in the first mode), to the teachings of Neilsen in combination with Gupta, namely employing a PI controller to adjust the active and reactive power while operating in an islanding mode, would achieve an expected and predictable result of not impacting the voltage values of the islanded grid.  The de-activation of the PI controller upon detecting an islanding event prevents otherwise active and reactive power 
20.    The cited combination of prior art teaches the system of claim 19, wherein the operation further comprises: receiving one or more values indicating a block load power to be used for the black start operations, wherein the wind turbine is energized in accordance with the one or more values before the cable array and the transformer are energized (Nielsen, 0022, 0030, 0034, 0036-38, 0040, 0043: see determination of power available, i.e., block load power, available for performing a black start, see also UPS/battery power, see also connection sequence via circuit breakers)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

A feasibility study of applying storage-based wind farm as black-start power source in local power grid

Black start technology for local power grid via PMSG-based wind power generation

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DARRIN D DUNN/Patent Examiner, Art Unit 2117